— Appeal by defendant from an amended judgment of the Supreme Court, Kings County (Kreindler, J.), rendered November 27, 1981, convicting him of robbery in the third degree, on his plea of guilty, and sentencing him to a term of imprisonment of ZVs years to 7 years to run consecutively to a term of imprisonment of one year previously imposed upon his conviction for possession of stolen property. Amended judgment modified, as a matter of discretion in the interest of justice, to provide that the term of *756imprisonment of 2 Vs to 7 years shall run concurrently to the term of imprisonment of one year previously imposed. The sentence was excessive to the extent indicated herein (see People v Suitte, 90 AD2d 80). Titone, J. P., Gibbons, O’Connor and Rubin, JJ., concur.